Citation Nr: 0822063	
Decision Date: 07/03/08    Archive Date: 07/14/08

DOCKET NO.  06-32 486	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to an increased rating for right ankle 
degenerative joint disease (DJD), residual of triple 
arthrodesis, currently evaluated as 20 percent disabling.

2.  Entitlement to a higher initial evaluation for arthritis 
of the left ankle/heel, evaluated as 20 percent disabling 
from February 17, 2006.


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

A. Muhlfeld, Associate Counsel



INTRODUCTION

The veteran had active military service from October 1971 to 
September 1974. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a July 2006 rating decision by the 
Seattle, Washington Resource Center.  The veteran's claims 
file was subsequently transferred to the Department of 
Veterans Affairs (VA) Regional Office (RO) in Detroit, 
Michigan.

The Board notes that the United States Court of Appeals for 
Veterans Claims (Court) has held that an appeal from an 
original award does not raise the question of entitlement to 
an increased rating, but instead is an appeal of an original 
rating. Fenderson v. West, 12 Vet. App. 119 (1999).  In this 
case, the veteran appealed the initial award of a 20 percent 
evaluation for his left ankle disability.  Consequently, the 
Board has characterized this issue on appeal as a claim for a 
higher initial evaluation of an original award.  Analysis of 
this issue requires consideration of the rating to be 
assigned effective from the date of award of service 
connection--in this case, February 17, 2006.

When the veteran filed his claim in February 2006, he 
contended that his ankle disabilities prevented him from 
engaging in gainful employment.  Service connection for the 
left ankle/heel disability was later granted in July 2006 and 
the Detroit RO subsequently addressed the implied claim for a 
total rating based on individual unemployability (TDIU) due 
to both service-connected ankle disabilities.  This was done 
by a March 2007 rating decision.  There has been no appeal 
perfected on this TDIU issue.  It is consequently not before 
the Board.  


FINDINGS OF FACT

1. The veteran's right ankle DJD, residual of triple 
arthrodesis, is manifested by marked limitation of motion and 
complaints of pain; ankylosis has not been shown.

2.  The veteran's left ankle/heel arthritis is manifested by 
marked limitation of motion and complaints of pain; ankylosis 
has not been shown.


CONCLUSIONS OF LAW

1. The criteria for an increased evaluation for the right 
ankle disability, currently evaluated as 20 percent 
disabling, have not been met.  38 U.S.C.A. §§ 1155 (West 
2002); 38 C.F.R. §§ 3.321, 4.1, 4.7, 4.40, 4.45, 4.71a, 
Diagnostic Codes 5003, 5010, 5270, 5271 (2007).

2.  The criteria for a higher initial evaluation for left 
ankle/heel arthritis, currently evaluated as 20 percent 
disabling, have not been met.  38 U.S.C.A. §§ 1155 (West 
2002); 38 C.F.R. §§ 3.321, 4.1, 4.7, 4.40, 4.45, 4.71a, 
Diagnostic Codes 5003, 5010, 5270, 5271 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will attempt to obtain on behalf of 
the claimant, and (3) any evidence that the claimant is 
expected to provide.  38 C.F.R. § 3.159(b)(1).  VCAA notice 
should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The Board notes that effective May 30, 2008, VA amended its 
regulations governing VA's duty to provide notice to a 
claimant regarding the information necessary to substantiate 
a claim.  The new version of 38 CFR 3.159(b)(1), removes the 
portion of the regulation which states that VA will request 
that the claimant provide any evidence in his possession that 
pertains to the claim.  See 73 Fed. Reg., 23353-54 (April 30, 
2008).

The veteran was apprised of VA's duties to both notify and 
assist in correspondence dated in March and April 2006, prior 
to the initial adjudication of the claim.  Specifically 
regarding VA's duty to notify, the notifications to the 
veteran apprised him of what evidence and/or information was 
already in the RO's possession, what additional evidence 
and/or information was needed from the veteran, what evidence 
VA was responsible for getting, and what information VA would 
assist in obtaining on the veteran's behalf.  The veteran was 
apprised of the criteria for assigning disability ratings and 
for award of an effective date.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  

Regarding VA's duty to assist, the RO obtained the veteran's 
service medical records (SMRs), VA medical records, and 
provided an examination in furtherance of his claim.

The Board has considered the Court's recent holding in 
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), with regard 
to the veteran's right ankle increased compensation claim and 
38 U.S.C. § 5103(a) notice requirements, and finds that 
further notification is not necessary.  With such claims, 
section 5103(a) compliant notice must meet the following 
four-part test: 

(1) that the Secretary notify the claimant that, to 
substantiate a claim, the claimant must provide, or 
ask the Secretary to obtain, medical or lay evidence 
demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on 
the claimant's employment and daily life; 

(2) if the Diagnostic Code under which the claimant 
is rated contains criteria necessary for entitlement 
to a higher disability rating that would not be 
satisfied by the claimant demonstrating a noticeable 
worsening or increase in severity of the disability 
and the effect that worsening has on the claimant's 
employment and daily life (such as a specific 
measurement or test result), the Secretary must 
provide at least general notice of that requirement 
to the claimant; 

(3) the claimant must be notified that, should an 
increase in disability be found, a disability rating 
will be determined by applying relevant Diagnostic 
Codes, which typically provide for a range in 
severity of a particular disability from 
noncompensable to as much as 100 percent (depending 
on the disability involved), based on the nature of 
the symptoms of the condition for which disability 
compensation is being sought, their severity and 
duration, and their impact upon employment and daily 
life; 

(4) the notice must also provide examples of the 
types of medical and lay evidence that the claimant 
may submit (or ask the Secretary to obtain) that are 
relevant to establishing entitlement to increased 
compensation, e.g., competent lay statements 
describing symptoms, medical and hospitalization 
records, medical statements, employer statements, job 
application rejections, and any other evidence 
showing an increase in the disability or exceptional 
circumstances relating to the disability.  

The Board notes that the notice provided in this case was 
issued prior to the decision in Vazquez-Flores.  As such it 
does not take the form prescribed by that case.  
Nevertheless, a letter to the veteran dated in March 2006 
provided notice that a disability rating would be determined 
by application of the ratings schedule and relevant 
Diagnostic Codes based on the extent and duration of the 
signs and symptoms of his disability and their impact on his 
employment.  In addition, the veteran was provided notice of 
the types of evidence, both medical and lay, that could be 
submitted in support of his claim.  The veteran was also 
informed of the specific rating criteria when a statement of 
the case was issued in September 2006.  In short, during the 
administrative appeal process the veteran was ultimately 
given the notice required by Vazquez-Flores, and was provided 
opportunity to respond.  Although this was not entirely 
accomplished prior to the July 2006 decision by the Seattle 
Resource Center, the content-complying notice was ultimately 
given, and consequently, a remand is not now required to 
furnish additional notice.

With regard to the veteran's claim for a higher initial 
rating for his service-connected left ankle disability, the 
Board notes that a claim for an increased rating and a claim 
for a higher initial rating are similar in that the veteran 
seeks a higher evaluation for a service-connected disability.  
The Court, however, did not hold in Vazquez-Flores that the 
VCAA notice requirements set forth in that decision applied 
to initial rating claims.  

In this regard, for example, if a veteran files a claim for 
service connection for a disability, he is provided with VCAA 
notice as to that claim, the claim is granted, and he files 
an appeal with respect to the rating assigned and/or 
effective date of the award, VA is required to follow a 
procedure different from the VCAA notification.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, 
Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  The 
Board notes that after an appellant has filed a notice of 
disagreement as to the initial effective date or disability 
rating assigned-thereby initiating the appellate process-
different, and in many respects, more detailed notice 
obligations arise, the requirements of which are set forth in 
sections 38 U.S.C.A. §§ 7105(d) and 5103A.  Id.  

Here, the veteran's claim for a higher initial rating for 
service-connected left ankle/heel arthritis would appear to 
fall squarely within the fact pattern above.  Thus, no 
further action to comply with Vazquez-Flores is required.

With regard to the duty to assist, the Board notes that the 
veteran was afforded a VA examination.  The file does not 
suggest that there are records that yet need to be obtained 
before deciding these claims.

II. Background

The veteran contends that his ankle disabilities have 
increased in severity, noting that it has been difficult for 
him to walk.  He stated that employers would not hire him due 
to the risk that he could fall.

The relevant evidence of record includes an April 2006 VA 
general examination, which assessed the current severity of 
the veteran's right and left ankle disabilities.  At this 
examination, the veteran reported that he had chronic pain in 
his right ankle, and described the pain at a level of 2 to 3.  
He also noted weakness and stiffness and stated that he had 
no subtalar motion either right or left.  The veteran noted 
that he experienced episodic swelling, but denied locking, 
heat, redness or other inflammation, and noted that he lacked 
endurance, and stated that at times his right ankle was 
unstable and seemed to give away, noting that he had 3 to 4 
episodes of this within the last 6 months.  The veteran 
reported flare-ups once a week and noted that his pain 
increased to an 8 during these episodes, and he described the 
pain as a shooting, stabbing or increased dull constant ache.  
The veteran reported that he could not walk distance or 
without the aid of his cane during flare-ups.  He noted that 
he used a cane during flare-ups and was using his cane the 
day of the examination.  He also reported that he had a right 
ankle brace that he used with extensive walking.  The veteran 
denied inflammatory arthritis, and reported that he was able 
to do all the activities of daily living; however, he could 
not stand or walk for longer than four hours at a time, 
making it difficult for him to maintain employment.

Regarding the left ankle, the veteran reported that his left 
ankle began to be painful about 7 or 8 years ago, and noted 
that he had no chronic pain, only flare-up pain.  He denied 
weakness, stiffness, swelling, redness, instability, and 
locking, and he reported flare-up pain only once every 4 
months.  The veteran reported slight limitation of motion 
during a flare-up and noted that he could not walk or stand 
when he was having a flare-up of his left ankle.  The veteran 
also noted that he was able to complete activities of daily 
living.  The examiner noted that the veteran had no injury to 
the left ankle and no surgery; and reported that the veteran 
had no dislocation or recurrent subluxation of the left 
ankle.

On examination, the examiner noted that active and passive 
dorsiflexion of the right ankle was zero to 15 degrees, and 
plantar flexion was zero to 35 degrees.  The veteran denied 
pain with range of motion, and the examiner noted no decrease 
in range of motion with resistance or with repetitive motion, 
and noted no pain, weakness, fatigue, or lack of endurance 
with repetitive motion.  The examiner noted that the veteran 
favored the right ankle and had a notable limp; however, it 
was somewhat minimal.  

Regarding the left ankle, the examiner reported plantar 
flexion from zero to 15 degrees, and dorsiflexion from zero 
to 20 (full range of motion).  The examiner noted significant 
impairment or a reduction in plantar flexion, stating that it 
felt stiff, and noted pain at the end point of range of 
motion both active and passive.  However, the examiner noted 
no decrease in range of motion with resistance or repetitive 
motion, however, there was pain at the end point of range of 
motion.  The examiner noted that the veteran could not walk 
on his toes related to exacerbating of the pain and stiffness 
of the right ankle.

The examiner diagnosed the veteran with DJD of the right 
ankle, noting that the veteran had flare-ups of pain once a 
week, and had a chronic dull aching pain.  The examiner noted 
that the veteran's right ankle disability was moderately 
disabling for physical employment that required extended 
hours of standing or walking, but was not disabling for 
sedentary employment.  Regarding the left ankle, the examiner 
noted that it was not disabling for physical or sedentary 
employment, and stated that his left ankle disability was at 
least as likely as not secondary to overuse of the ankle to 
compensate for the right ankle.



III. Law and Analysis

Disability ratings are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity.  Individual disabilities are assigned 
separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. 
§ 4.1.  Where entitlement to compensation has already been 
established and an increase in the assigned evaluation is at 
issue, it is the present level of disability that is of 
primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  Although the recorded history of a particular 
disability should be reviewed in order to make an accurate 
assessment under the applicable criteria, the regulations do 
not give past medical reports precedence over current 
findings.  Id.  However, when the current appeal arose from 
the initially assigned rating, consideration must be given as 
to whether staged ratings should be assigned to reflect 
entitlement to a higher rating at any point during the 
pendency of the claim.  Fenderson v. West, 12 Vet. App. 119 
(1999).  Moreover, staged ratings are appropriate in any 
increased-rating claim in which distinct time periods with 
different ratable symptoms can be identified.  Hart v. 
Mansfield, No. 05-2424 (Vet. App. Nov. 19, 2007).  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

In determining the degree of limitation of motion, several 
regulatory provisions are taken into consideration: the 
provisions of 38 C.F.R. § 4.40 concerning lack of normal 
endurance, functional loss due to pain, and pain on use and 
during flare-ups; the provisions of 38 C.F.R. § 4.45 
concerning weakened movement, excess fatigability, and 
incoordination; and the provisions of 38 C.F.R. § 4.10 
concerning the effects of the disability on the veteran's 
ordinary activity.  See DeLuca v. Brown, 8 Vet. App. 202 
(1995).  As will be discussed below, the April 2006 examiner 
took these factors into account when assessing the veteran's 
bilateral ankle disability. 

The veteran has arthritis that may be rated utilizing 
Diagnostic Code 5003, degenerative arthritis.  Id.  
Diagnostic Code 5003 calls for rating the disability based on 
limitation of motion under the appropriate diagnostic code.  
Here, Diagnostic Code 5271, limitation of motion of the 
ankle, has been utilized by the agency of original 
jurisdiction to evaluate the veteran's right and left ankle 
disabilities.

Under Diagnostic Code 5271, a 10 percent rating is for 
application when there is moderate limitation of motion.  A 
20 percent rating, the highest available under Diagnostic 
Code 5271, is for application when there is marked limitation 
of motion of the ankle.  (Full range of motion of the ankle 
for dorsiflexion is from 0 to 20 degrees, and full range of 
motion for plantar flexion is from 0 to 45 degrees.  
38 C.F.R. § 4.71, Plate II (2007).)  

As noted above, a 20 percent evaluation is the maximum amount 
of compensation available for limitation of motion of an 
ankle joint.  In order to warrant the assignment of a 30 
percent disability evaluation, there would have to be ankle 
ankylosis in plantar flexion between 30 degrees and 40 
degrees, or in dorsiflexion between 0 degrees and 10 degrees.  
Diagnostic Code 5270.  In fact, no higher than 20 percent may 
be assigned when there is ankylosis in plantar flexion less 
than 30 degrees.  Id.  

After a review of the evidence of record, the Board finds 
that entitlement to an increased rating for right ankle DJD, 
residual of triple arthrodesis, and a higher initial 
evaluation for left ankle arthritis has not been established.  
The veteran is receiving the maximum amount of disability 
compensation under DC 5271 for each of his ankles.  There is 
no suggestion in the record that either ankle is ankylosed.  
Therefore, a 30 percent disability evaluation for either the 
right or left ankle pursuant to DC 5270 is not warranted.

The Board notes that other applicable diagnostic codes 
relating to ankle disorders include Diagnostic Code 5272 
(ankylosis of the subastragalar or tarsal joint), Diagnostic 
Code 5273 (malunion of the os calcis or astragalus), and 
Diagnostic Code 5274 (astragalectomy).  However, the maximum 
rating available under these diagnostic codes is 20 percent, 
and additionally, there is no evidence of record reflecting 
that the veteran has any of the aforementioned disabilities.  
Therefore, these diagnostic codes are not for application.

According to 38 C.F.R. § 3.321(b)(1), ratings are to be based 
as far as practicable upon the average impairment of earning 
capacity.  However, in those exceptional cases where the 
schedular evaluations are found to be inadequate, an 
extraschedular evaluation can be provided commensurate with 
the average earning capacity impairment due exclusively to 
the service-connected disability or disabilities.  The 
governing norm in these exceptional cases is:  a finding that 
the case represents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.

There is no objective evidence of record that the veteran has 
experienced marked interference with employability solely 
because of his ankle disabilities.  In fact, the April 2006 
examiner specifically commented that although the veteran's 
right ankle disability was moderately disabling for physical 
employment, it was not disabling for sedentary employment; 
and regarding the left ankle, the examiner noted that it was 
not disabling for physical or sedentary employment.  Further, 
there is no evidence that the veteran has been frequently 
hospitalized for the treatment of this disorder.  Indeed, the 
schedule contemplates that no more than a 20 percent rating 
would be assigned for ankylosis in plantar flexion at less 
than 30 degrees, a disability that the veteran does not yet 
have.  Functional loss due to pain and flare-ups that equates 
to marked limitation of motion is what the veteran actually 
experiences, and this is what he has been compensated for 
with the 20 percent ratings.  Therefore, given the lack of 
evidence showing unusual disability not contemplated by the 
rating schedule, the Board concludes that a remand to the RO 
for referral of this issue to the VA Central Office for 
consideration of an extraschedular evaluation is not 
warranted.  

In conclusion, the preponderance of the evidence is against 
the veteran's claim for an increased evaluation for his right 
ankle DJD, or a higher initial evaluation for his left 
ankle/heel arthritis.


ORDER

Entitlement to an increased rating for right ankle 
degenerative joint disease (DJD), residual of triple 
arthrodesis, currently evaluated as 20 percent disabling, is 
denied.

Entitlement to a higher initial evaluation for arthritis of 
the left ankle/heel, currently evaluated as 20 percent 
disabling, is denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


